IBEX Staffing Solutions, Inc.
                                                                          and Pronto




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 2, 2014

                                     No. 04-14-00269-CV

                                      Andrea COLLIE,
                                         Appellant

                                               v.

                IBEX STAFFING SOLUTIONS, INC. and Pronto Insurance,
                                  Appellees

                 From the County Court At Law No. 10, Bexar County, Texas
                                  Trial Court No. 376802
                           Honorable Tina Torres, Judge Presiding

                                        ORDER
       On April 29, 2014, appellant filed a letter requesting that the documents contained in an
appendix to a petition for writ of mandamus filed in original proceeding cause number 04-13-
00640-CV be transferred to this appeal apparently to serve as the clerk’s record and reporter’s
record. The request is DENIED. A clerk’s record and reporter’s record must be filed in this
appeal in compliance with the formatting requirements of the Texas Rules of Appellate
Procedure.

                                                    _________________________________
                                                    Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of May, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court